954 F.2d 727
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Scott Alexander HATFIELD, Defendant-Appellant.
No. 91-50334.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 28, 1992.*Decided Feb. 13, 1992.

Before KILKENNY, GOODWIN and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Scott Alexander Hatfield appeals his sentence under the Sentencing Guidelines upon his jury conviction for bank robbery.   He contends that the district court erred by sentencing him as a career offender because his prior California state conviction for second degree burglary was not a crime of violence.   The judgment is affirmed.


3
We do not rule on a Sentencing Guidelines dispute where resolution of the dispute would not change the sentence.   See United States v. Fuentes, 925 F.2d 1191, 1192-93 (9th Cir.1991).   Because reversal of the career offender finding could affect Hatfield's sentence on remand, we will examine Hatfield's burglary conviction.   The conviction was for second degree burglary under Cal.Penal Code § 459 which is not limited to burglaries of dwellings.   See U.S.S.G. § 4B1.2(1).   Nevertheless, in determining whether Hatfield's burglary conviction was for the burglary of a dwelling, the district court was permitted to look beyond the statute, to the criminal complaint and guilty plea.   See United States v. Dunn, 946 F.2d 615, 620 (9th Cir.), cert. denied, 112 S. Ct. 401 (1991);   United States v. O'Neal, 937 F.2d 1369, 1373 (9th Cir.1990).   The district court did not err by sentencing Hatfield as a career offender.   See U.S.S.G. § 4B1.1.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3